HARLINGTON WOOD, Jr., Circuit Judge,
concurring.
The panel opinion goes about as far as it reasonably can to resolve a situation which *1147was not created by Lono, but by the Bureau of Prisons’ obscure decision some time in the past to ignore the limitations enunciated by the Attorney General who proposed the legislation, the restricting comments of the Congress which adopted it, and the distinctive “treatment” language of the statute itself.
Even if I considered myself some kind of a federal ombudsman instead of a judge, I would send the problem back to the executive and legislative branches to determine as a matter of policy what is desired. If a national prison system instead of a federal prison system is to be enacted, it should be accomplished by the Congress and not the court. I do not believe it is up to judges to provide the states with an unlegislated method merely to permit them to avoid one of their most troublesome local responsibilities. States should be expected to take care of their own except within the limitations of the present statute until such time as Congress makes it clear that the Bureau of Prisons is authorized generally to go into the rent-a-prison business. That business, if approved, should prove to be a good one because the federal prison system is considered to be the best managed and most progressive penal system in the world. I believe that judgment to be well deserved. However, if our federal prison system is as overloaded as we often hear it is, I would hesitate to advertise for foreign clientele, particularly for those not wanted at home. The states, I believe, would be better served in the long run to emulate federal penal progress, rather than by just renting it.
The hearing required by the panel opinion I do not view as a mere charade to permit indiscriminate transfer of state prisoners to federal custody. In my judgment those hearings may be subject to further judicial review which suggests at least a minimum record must be kept.
A state prisoner who is injected without his consent into the federal nationwide penitentiary orbit away from counsel, family and friends by reason of a bureaucratic decision unsupported by specific justification at a hearing, and all without clear congressional authorization, suffers a form of banishment which I decline to approve.